Citation Nr: 0515460	
Decision Date: 06/08/05    Archive Date: 06/21/05

DOCKET NO.  04-14 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
HIV-related illness prior to April 23, 2004, and a rating 
higher than 30 percent thereafter. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran served on active duty from June 1985 to September 
1988.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Montgomery, Alabama, 
Department of Veterans Affairs (VA) Regional Office (RO). 

During this appeal, the RO increased the initial rating for 
HIV-related illness to 30 percent, effective April 23, 2004.  
Since the 30 percent rating does not cover the period, prior 
to April 23, 2004, a rating in excess of 10 percent prior to 
that date is also before the Board. 

After the RO issued the April 2004 supplemental statement of 
the case, the veteran submitted additional documents.  The 
Board notes that these documents are either duplicative of 
evidence already of record or are not relevant to the issue 
on appeal.  Therefore, the Board will proceed to decide this 
case.


FINDINGS OF FACT

1.  Prior to April 23, 2004, HIV-related illness was 
manifested by recurrent constitutional symptoms and with a T4 
cell count less than 200.  

2.  From April 23, 2004, HIV-related illness is manifested by 
recurrent constitutional symptoms without pathological weight 
loss, or AIDS-related opportunistic infection or neoplasm.   


CONCLUSIONS OF LAW

1.  Prior to April 23, 2004, the schedular criteria for a 
rating of 30 percent for HIV-related illness have been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.7, 
4.88b, Diagnostic Code 6351 (2000-2004).

2.  Since April 23, 2004, the schedular criteria for a rating 
higher than 30 percent for HIV-related illness have not been 
met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. § 
4.88b, Diagnostic Code 6351 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Initial Evaluation

In July 2003, the Board granted service connection for HIV.  
Subsequently, the RO assigned a 10 percent rating effective 
November 23, 2001, the date the RO received the veteran's 
claim for service connection.  The veteran appealed the 
initial rating assigned by the RO.  During the pendency of 
the appeal, the RO assigned a 30 percent rating effective 
April 13, 2004, based on private medical evidence submitted 
by the veteran.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

The veteran's entire history is reviewed when making 
disability evaluations.  38 C.F.R. § 4.1.  However, where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) held that 
evidence to be considered in the appeal of an initial 
assignment of a rating was not limited to that reflecting the 
then current severity of the disorder. The Court also 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate evaluations for separate 
periods based on the facts found during the appeal period. 
Fenderson at 126-28.

HIV-related illness is rated 60 percent disabling with 
refractory constitutional symptoms, diarrhea, and 
pathological weight loss, or; minimum rating following 
development of AIDS-related opportunistic infection or 
neoplasm.  The criteria for a 30 percent rating are recurrent 
constitutional symptoms, intermittent diarrhea, and on 
approved medication(s), or; minimum rating with T4 cell count 
less than 200, or hairy cell leukoplakia, or oral 
candidiasis.  38 C.F.R. § 4.88b, Diagnostic Code 6351. 

In this case, the service-connected HIV-related illness is 
rated under Diagnostic Code 6351. 

As for a rating higher than 10 percent prior to April 13, 
2004, according to an April 2002 private medical record, the 
veteran had been diagnosed in 1996 with HIV based on a 
minimum rating with T4 cell count less than 200.  It also 
appears that the veteran was on approved HIV medications, and 
of recurrent constitutional symptoms that more nearly 
approximate the criteria for a 30 percent rating.  Therefore, 
an initial 30 percent rating is warranted effective November 
23, 2001.

As for an initial rating higher than 30 percent since 
November 23, 2001, in the absence of refractory 
constitutional symptoms and pathological weight loss, or the 
development of AIDS-related opportunistic infection or 
neoplasm, the criteria for next higher rating, 60 percent, 
have not been met.

In an April 2004 letter to the RO, D.C., M.D., the veteran's 
private physician, wrote that, although the veteran 
experienced chronic diarrhea, he did not have any infections.  
Moreover, Dr. D.C. did not note any pathological weight loss.

With regard to the veteran's own opinion that a rating in 
excess of 30 percent is warranted, the Board must find that 
the veteran is not medically qualified to make such a 
determination. Simply stated, the veteran does not have the 
medical expertise to associate his current disorders with his 
service-connected right shoulder disability. See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Although, as a layperson, he may comment on any recent weight 
loss, he has not contended or shown that he has lost weight.

Therefore, the evidence of record during the pendency of this 
claim does not more nearly approximate the criteria for a 
rating in excess of 30 percent.

II.  Veterans Claims Assistance Act

First, the Board will address legislation and developments 
involving VA's duty to notify and assist claimants.  On 
November 9, 2000, the Veterans Claims Assistance Act of 2000, 
codified at 38 U.S.C.A. §§ 5103 & 5107 (West 2002), (the 
"VCAA") was signed into law.  This enhanced the 
notification and assistance duties of the VA towards 
claimants.  

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) (2004) apply to cases pending before VA on 
November 9, 2000, even if the initial agency of original 
jurisdiction decision was issued before that date; and (2) 
that a claimant must be given notice in accordance with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) before an 
initial unfavorable decision is issued.  Section 3(a) of the 
VCAA (also 38 U.S.C.A. § 5103(a)) and 38 C.F.R. 
§ 3.159(b)(1)) require that, upon receipt of a complete or 
substantially complete application, the VA must notify the 
claimant and any representative of any information and any 
medical or lay evidence not previously provided to the VA 
that is necessary to substantiate the claim; this notice 
requires the VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which 
portion the VA will attempt to obtain on the claimant's 
behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

The veteran appealed the initial rating assigned by the RO 
after the Board had granted the veteran's claim for service 
connection in July 2003.  The RO advised the veteran in a 
letter dated in March 2004 of what information and evidence 
was needed to substantiate his claim.  The letter also 
advised him of the information and evidence that should be 
submitted by him, namely, any additional evidence and 
argument concerning the claimed conditions and enough 
information for the RO to request records from the sources 
identified by the veteran.  

In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claim.  He 
was told that it was his responsibility to support the claim 
with appropriate evidence.  The April 2004 statement of the 
case also notified the veteran of the information and 
evidence needed to substantiate the claim.  The statement of 
the case also contained VA's regulation implementing the VCAA 
(38 C.F.R. § 3.159).  

In this case, although the notice letter that was provided to 
the veteran may not specifically contain the "fourth 
element" (i.e., tell the claimant to provide any relevant 
evidence in his or her possession), the Board finds that he 
was otherwise fully notified of the need to give to VA any 
evidence pertaining to these claims.  When considering the 
notification letter and the other documents described above, 
as a whole, the Board finds that he was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The claimant has been provided 
with every opportunity to submit evidence and argument in 
support of his claims and to respond to VA notice.  He was 
given ample time to respond to the notice.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error) and Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App.  April 14, 2005).  The Board does 
a de novo review of the evidence and is not bound by the RO's 
prior conclusions in this matter.  

With respect to VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
Board is not aware of a basis for speculating that any other 
relevant VA or private treatment records exist that have not 
been obtained.  The duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  

The Board notes that the veteran has treated primarily with 
private medical providers.  He has provided relevant and 
recent private medical evidence regarding the treatment for 
his HIV condition.  In a recent private record, received in 
April 2004, the veteran's physician addressed the relevant 
rating criteria.  In light of the evidence of record, the 
Board finds that further development is not needed in this 
case.  

Based on the above, the Board finds that VA has satisfied the 
duty to assist the veteran.  In the circumstances of this 
case, additional efforts to assist or notify him in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).




ORDER

Prior to April 23, 2004, a 30 percent rating for HIV-related 
illness is granted, subject to the law and regulations, 
governing the award of monetary benefits. 

From April 23, 2004, a rating higher than 30 percent rating 
for HIV-related illness is denied. 



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


